Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Request for Continued Examination
The request filed on 09/02/2021 for a Request for Continued Examination (RCE) under 37 CFR 1.114 based on parent Application No. 16/322,155 is acceptable and a RCE has been established. An action on the RCE follows.

This communication is in response to applicant’s 08/11/2021 amendment/responses in the application of CHANDRAMOULI et al. for “PROVIDING VOICE CALL SUPPORT IN A NETWORK” filed 01/31/2019.   The amendments/response to the claims have been entered.   No claims have been canceled.   No claims have been added.  Claims 1-8, 10-20, 22, 30-31, 33-34 are now pending. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 6-8, 11, 13-14, 19, 30-31, 33-34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WANG (WO-2015/135198 A1), in view of WATFA et al. (US 2014/0057566 A1), hereinafter WATFA, further in view of LIANG et al. (US 2017/017156 A1), hereinafter LIANG.
Regarding claim 1, WANG discloses a method comprising: 
initiating a voice call between a user equipment to an entity in a second radio access technology cell (voice call is initiated by a wireless device (user equipment) with second base station (entity) that operates in a legacy network (second radio access technology) cell; paragraphs [0040], [0041]), wherein the user equipment is located in a first radio access technology cell (wireless device is located in the first network 5G RAT (first radio access technology) cell; paragraphs [0039], [0041]); 
registering the user equipment with the second radio access technology cell (wireless communication device is configured to operate (registering) in a legacy network (second radio access network) cell; paragraphs [0038], [0041]); and 
conducting the voice call with the entity via the second radio access technology cell (in response to initiation of a voice call, a voice call is serviced (conducting) to the wireless communication device within signaling range (via) of a legacy network cell (second radio access technology), base station (entity); paragraphs [0041]).
WANG fails to disclose transmitting a service request, wherein the service request comprises a cause code.
In the same field of endeavor, WATFA discloses the WTRU send message to the eNodeB requesting the termination of a session or connection with one or more server(s) that may be identified such that the eNodeB may contact the appropriate server using this identity. The WTRU may use an RRC message (e.g., a modified RRC message) and may include the one or more servers that may be contacted for session 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to incorporate WATFA’s teaching especially utilizing cause code in the LTE network taught by WANG in order to request session termination or session connection with server by requesting WTRU. 
Although WATFA discloses LTE, IMS and SIP (see 0027, 0053, 134, 215), the combination of WANG-WATFA is silent on the user equipment registering with evolved packet system and internet protocol multimedia system (IMS) based on a session initiation protocol response. 
	In the same field of endeavor, LIANG discloses a wireless device with a preference for packet switched voice service (e.g., according to a default configuration or based on user preferences, among various possibilities) may use such information to attempt to register for packet switched voice service from the network. For example, in an LTE context, a MME responding to an attach request or packet data network (PDN) connectivity request might provide a P-CSCF address list to the UE during IMS PDN connection establishment, and the wireless device might attempt session initiation protocol (SIP) registration with a P-CSCF for which an address was provided by the network (see ¶ 0065).    FIGS. 10-11 illustrate an example communication flow for SIP registration and authentication for IMS service between a UE device various cellular network entities. The UE may have acquired an IP address via an attach procedure (e.g., such as illustrated in and described with respect to FIG. 9), and may know the P-CSCF IP address, so the communication flow 
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate LIANG’s teaching in the network/device taught by the combination of WANG-WATFA in order register the user equipment with the IMS network using widely used protocol for initiating communication session.  

Regarding claim 13, WANG discloses a method comprising: 
receiving a registration request at a network entity in a second radio access technology cell from a user equipment located in a first radio access technology cell (extended service request or ESR message (receiving registration request) triggers transition of a wireless communication device from a 5G network cell (first radio access technology) to the legacy network cell such as 3G (second radio access technology) by initiating a call at second base station (network entity); paragraphs [0039], [0041], [0086]); 
receiving an initiation request for a voice call from the user equipment in the first radio access technology cell (wireless communication device in first network such as 5G network cell (first radio access technology) initiates a voice call in which an ESR message (request) triggers (receiving) initiation for servicing of a voice call; paragraphs [0039], [0041], [0086]); and 
delivering the voice call to an entity in the second radio access technology cell (in response to initiation of a voice call, a voice call is serviced (delivering) to the wireless 
WANG fails to disclose transmitting a service request, wherein the service request comprises a cause code.
In the same field of endeavor, WATFA discloses the WTRU send message to the eNodeB requesting the termination of a session or connection with one or more server(s) that may be identified such that the eNodeB may contact the appropriate server using this identity. The WTRU may use an RRC message (e.g., a modified RRC message) and may include the one or more servers that may be contacted for session termination. The WTRU may include a cause code to explain the reason for the request (see ¶ 0183, 0188).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to incorporate WATFA’s teaching especially utilizing cause code in the LTE network taught by WANG in order to request session termination or session connection with server by requesting WTRU. 
Although WATFA discloses LTE, IMS and SIP (see 0027, 0053, 134, 215), the combination of WANG-WATFA is silent on the user equipment registering with evolved packet system and internet protocol multimedia system (IMS) based on a session initiation protocol response. 
	In the same field of endeavor, LIANG discloses a wireless device with a preference for packet switched voice service (e.g., according to a default configuration or based on user preferences, among various possibilities) may use such information to attempt to register for packet switched voice service from the network. For an LTE context, a MME responding to an attach request or packet data network (PDN) connectivity request might provide a P-CSCF address list to the UE during IMS PDN connection establishment, and the wireless device might attempt session initiation protocol (SIP) registration with a P-CSCF for which an address was provided by the network (see ¶ 0065).    FIGS. 10-11 illustrate an example communication flow for SIP registration and authentication for IMS service between a UE device various cellular network entities. The UE may have acquired an IP address via an attach procedure (e.g., such as illustrated in and described with respect to FIG. 9), and may know the P-CSCF IP address, so the communication flow may begin, as illustrated in FIG. 10, with the UE constructing and send an SIP register message to the P-CSCF (1002) (see ¶ 0093).
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate LIANG’s teaching in the network/device taught by the combination of WANG-WATFA in order register the user equipment with the IMS network using widely used protocol for initiating communication session.  

Regarding claim 30, WANG discloses an apparatus comprising: at least one processor; and at least one memory including computer program code,
wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to perform
initiating a registration of a user equipment with a second radio access technology cell (extended service request or ESR message triggers (initiating 
receiving a voice call at the user equipment from an entity in the second radio access technology cell (in response to initiation of a voice call, a voice call is serviced (receiving) to the wireless communication device (user equipment) within signaling range of a legacy network cell (second radio access technology), base station (entity); paragraphs [0041]).
WANG fails to disclose transmitting a service request, wherein the service request comprises a cause code.
In the same field of endeavor, WATFA discloses the WTRU send message to the eNodeB requesting the termination of a session or connection with one or more server(s) that may be identified such that the eNodeB may contact the appropriate server using this identity. The WTRU may use an RRC message (e.g., a modified RRC message) and may include the one or more servers that may be contacted for session termination. The WTRU may include a cause code to explain the reason for the request (see ¶ 0183, 0188).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to incorporate WATFA’s teaching especially utilizing cause code in the LTE network taught by WANG in order to request session termination or session connection with server by requesting WTRU. 
WATFA discloses LTE, IMS and SIP (see 0027, 0053, 134, 215), the combination of WANG-WATFA is silent on the user equipment registering with evolved packet system and internet protocol multimedia system (IMS) based on a session initiation protocol response. 
	In the same field of endeavor, LIANG discloses a wireless device with a preference for packet switched voice service (e.g., according to a default configuration or based on user preferences, among various possibilities) may use such information to attempt to register for packet switched voice service from the network. For example, in an LTE context, a MME responding to an attach request or packet data network (PDN) connectivity request might provide a P-CSCF address list to the UE during IMS PDN connection establishment, and the wireless device might attempt session initiation protocol (SIP) registration with a P-CSCF for which an address was provided by the network (see ¶ 0065).    FIGS. 10-11 illustrate an example communication flow for SIP registration and authentication for IMS service between a UE device various cellular network entities. The UE may have acquired an IP address via an attach procedure (e.g., such as illustrated in and described with respect to FIG. 9), and may know the P-CSCF IP address, so the communication flow may begin, as illustrated in FIG. 10, with the UE constructing and send an SIP register message to the P-CSCF (1002) (see ¶ 0093).
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate LIANG’s teaching in the network/device taught by the combination of WANG-WATFA in order register the 

Regarding claim 34, WANG discloses an apparatus comprising: at least one processor; and at least one memory including computer program code,
wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to perform
receiving a registration request at a network entity in a second radio access technology cell from a user equipment located in a first radio access technology cell (extended service request or ESR message (receiving registration request) triggers transition of a wireless communication device from a 5G network cell (first radio access technology) to the legacy network cell such as 3G (second radio access technology) by initiating a call at second base station (network entity); paragraphs [0039], [0041], [0086]); 
receiving an initiation request for a voice call from the user equipment in the first radio access technology cell (wireless communication device in first network such as 5G network cell (first radio access technology) initiates a voice call in which an ESR message (request) triggers (receiving) initiation for servicing of a voice call; paragraphs [0039], [0041], [0086]); and 
delivering the voice call to an entity in the second radio access technology cell (in response to initiation of a voice call, a voice call is serviced (delivering) to the wireless communication device within signaling range (via) of a legacy network cell (second radio access technology), base station (entity); paragraphs [0041]).
WANG fails to disclose transmitting a service request, wherein the service request comprises a cause code.
In the same field of endeavor, WATFA discloses the WTRU send message to the eNodeB requesting the termination of a session or connection with one or more server(s) that may be identified such that the eNodeB may contact the appropriate server using this identity. The WTRU may use an RRC message (e.g., a modified RRC message) and may include the one or more servers that may be contacted for session termination. The WTRU may include a cause code to explain the reason for the request (see ¶ 0183, 0188).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to incorporate WATFA’s teaching especially utilizing cause code in the LTE network taught by WANG in order to request session termination or session connection with server by requesting WTRU. 
Although WATFA discloses LTE, IMS and SIP (see 0027, 0053, 134, 215), the combination of WANG-WATFA is silent on the user equipment registering with evolved packet system and internet protocol multimedia system (IMS) based on a session initiation protocol response. 
	In the same field of endeavor, LIANG discloses a wireless device with a preference for packet switched voice service (e.g., according to a default configuration or based on user preferences, among various possibilities) may use such information to attempt to register for packet switched voice service from the network. For example, in an LTE context, a MME responding to an attach request or packet data network (PDN) connectivity request might provide a P-CSCF address list to the UE session initiation protocol (SIP) registration with a P-CSCF for which an address was provided by the network (see ¶ 0065).    FIGS. 10-11 illustrate an example communication flow for SIP registration and authentication for IMS service between a UE device various cellular network entities. The UE may have acquired an IP address via an attach procedure (e.g., such as illustrated in and described with respect to FIG. 9), and may know the P-CSCF IP address, so the communication flow may begin, as illustrated in FIG. 10, with the UE constructing and send an SIP register message to the P-CSCF (1002) (see ¶ 0093).
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate LIANG’s teaching in the network/device taught by the combination of WANG-WATFA in order register the user equipment with the IMS network using widely used protocol for initiating communication session.  

Regarding claims 2, 14,  WANG further discloses wherein the first radio access technology may not support voice call (the first network uses a 5G RAT (first radio access technology) does not include a CS domain for supporting voice calls; paragraph [0039]).

Regarding claim 6, WANG discloses wherein the first radio access technology comprises a fifth generation wireless system (the first network uses a 5G RAT; LIANG discloses wherein the second radio access technology comprise a long term evolution network (see ¶ 0065). 

Regarding claim 7, WANG discloses comprising: initiating the voice call with the entity in the first radio access technology cell (the wireless communication device 902 performs self-return to the 4G network 904 in response to the premature call termination; paragraphs [0088]), after attempting to establish the voice call using the second radio access technology cell (the voice call prematurely terminates as a result of failure (attempting to establish voice call) of the CSFB procedure for transitioning to 3G network (second radio access technology cell); paragraphs [0086], [0087]).

Regarding claim 8, WANG discloses wherein the initiating can comprise an initiation request that is redirected to the second radio access technology cell based on a state of the user equipment (the wireless communication device 902 (user equipment) CONNECTED state on the 4G network 904 sends an ESR message (request) that triggers initiation of CSFB procedure such that the device 902 transitions (redirected) to 3G network 906 (second radio access technology cell) servicing voice call; paragraphs [0085], [0086]), wherein the state is at least one of an active state of the user equipment or an idle state of the user equipment (the wireless communication device 902 (user equipment) is in CONNECTED state (active) on the 4G network 904; paragraphs [0085]).

WANG discloses wherein a voice service is provided over the second radio access technology (legacy network such as 3G network (second radio access technology) supports (provided over) voice calls; paragraph [0040]), and a data service may be provided over the first radio access technology (5G network (first radio access technology) supports (provided over) data sessions offering (service) high data rates; paragraph [0039]).

Regarding claim 19, WANG discloses wherein the first radio access technology comprises a fifth generation wireless system (the first network uses a 5G RAT; paragraph (0039)).  LIANG discloses wherein the second radio access technology comprise a long term evolution network (see ¶ 0065). 

Regarding claim 31, WANG discloses a non-transitory computer-readable medium encoding instructions that, when executed in hardware, perform a process according to claim 1, respectively (a computer readable medium storing computer readable code executed by processors on a wireless communication device; claim 13).

Regarding claim 33, WANG discloses a non-transitory computer-readable medium encoding instructions that, when executed in hardware, perform a process according to claim 13, respectively (a computer readable medium storing computer readable code executed by processors on a wireless communication device; claim 13).

s 1, 4-5, 12-13, 15, 17-18, 22, 30, 34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over KOTECHA et al.  (US 2011/0305222 A1), hereinafter KOTECHA, in view of WATFA further in view of LIANG. 
Regarding claim 1, KOTECHA discloses a method comprising: 
initiating a voice call between a user equipment to an entity in a second radio access technology cell (MS 202 (user equipment) is enabled (initiating) to communicate in 3G network (second radio access technology) by continuing active VoIP call using 3G BS/RNC 212 (cell) through PDN GW 210 (entity); paragraphs [0024], [0054], [0057]), wherein the user equipment is located in a first radio access technology cell (MS 202 (user equipment) is in a 4G network (first radio access technology cell); paragraph [0060]); 
registering the user equipment with the second radio access technology cell (MS 202 (user equipment) moves to the 3G BS (cell) in which registration is exchanged (initiating) to switch from 4G to 3G radio access (second radio access technology); paragraphs [0083], [0084]); and 
conducting the voice call with the entity via the second radio access technology cell (an active VoIP call originated in the 4G network continues in the 3G network (second network cell) without interruption, through PDN GW 210 (entity); paragraph [0057]).
KOTECHA fails to disclose transmitting a service request, wherein the service request comprises a cause code.
In the same field of endeavor, WATFA discloses the WTRU send message to the eNodeB requesting the termination of a session or connection with one or more 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to incorporate WATFA’s teaching especially utilizing cause code in the LTE network taught by KOTECHA in order to request session termination or session connection with server by requesting WTRU. 
Although WATFA discloses LTE, IMS and SIP (see ¶ 0027, 0053, 134, 215), the combination of KOTECHA -WATFA is silent on the user equipment registering with evolved packet system and internet protocol multimedia system (IMS) based on a session initiation protocol response. 
	In the same field of endeavor, LIANG discloses a wireless device with a preference for packet switched voice service (e.g., according to a default configuration or based on user preferences, among various possibilities) may use such information to attempt to register for packet switched voice service from the network. For example, in an LTE context, a MME responding to an attach request or packet data network (PDN) connectivity request might provide a P-CSCF address list to the UE during IMS PDN connection establishment, and the wireless device might attempt session initiation protocol (SIP) registration with a P-CSCF for which an address was provided by the network (see ¶ 0065).    FIGS. 10-11 illustrate an example communication flow for SIP registration and authentication for IMS service between a UE device various cellular network entities. The UE may have acquired an IP address via an attach procedure (e.g., such as illustrated in and described with respect to FIG. 9), and may know the P-CSCF IP address, so the communication flow may begin, as illustrated in FIG. 10, with the UE constructing and send an SIP register message to the P-CSCF (1002) (see ¶ 0093).
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate LIANG’s teaching in the network/device taught by the combination of KOTECHA -WATFA in order register the user equipment with the IMS network using widely used protocol for initiating communication session.  

Regarding claim 13, KOTECHA discloses a method comprising: 
receiving a registration request at a network entity in a second radio access technology cell from a user equipment located in a first radio access technology cell (MS (user equipment) in first radio access network initiates switching request (registration request) to a second access gateway (receiving network entity) that provides an interface to the second radio access network; paragraph [0012], [0024]); 
receiving an initiation request for a voice call from the user equipment in the first radio access technology cell (MS 202 (user equipment) in 4G network (first radio access technology cell) initiates switching request for a VoIP call; paragraphs [0024], [0054]); and 

KOTECHA fails to disclose transmitting a service request, wherein the service request comprises a cause code.
In the same field of endeavor, WATFA discloses the WTRU send message to the eNodeB requesting the termination of a session or connection with one or more server(s) that may be identified such that the eNodeB may contact the appropriate server using this identity. The WTRU may use an RRC message (e.g., a modified RRC message) and may include the one or more servers that may be contacted for session termination. The WTRU may include a cause code to explain the reason for the request (see ¶ 0183, 0188).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to incorporate WATFA’s teaching especially utilizing cause code in the LTE network taught by KOTECHA in order to request session termination or session connection with server by requesting WTRU. 
Although WATFA discloses LTE, IMS and SIP (see ¶ 0027, 0053, 134, 215), the combination of KOTECHA -WATFA is silent on the user equipment registering with evolved packet system and internet protocol multimedia system (IMS) based on a session initiation protocol response. 
	In the same field of endeavor, LIANG discloses a wireless device with a preference for packet switched voice service (e.g., according to a default configuration or based on user preferences, among various possibilities) may use such information to register for packet switched voice service from the network. For example, in an LTE context, a MME responding to an attach request or packet data network (PDN) connectivity request might provide a P-CSCF address list to the UE during IMS PDN connection establishment, and the wireless device might attempt session initiation protocol (SIP) registration with a P-CSCF for which an address was provided by the network (see ¶ 0065).    FIGS. 10-11 illustrate an example communication flow for SIP registration and authentication for IMS service between a UE device various cellular network entities. The UE may have acquired an IP address via an attach procedure (e.g., such as illustrated in and described with respect to FIG. 9), and may know the P-CSCF IP address, so the communication flow may begin, as illustrated in FIG. 10, with the UE constructing and send an SIP register message to the P-CSCF (1002) (see ¶ 0093).
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate LIANG’s teaching in the network/device taught by the combination of KOTECHA -WATFA in order register the user equipment with the IMS network using widely used protocol for initiating communication session.  

Regarding claim 4, KOTECHA discloses the method according to claim 1. KOTECHA further discloses comprising at least one of: receiving an internet protocol address from the second radio access technology cell, wherein the internet protocol address can be used to connect the voice call between the user equipment and the entity in the second radio access technology cell; or receiving another internet protocol 

Regarding claim 5, KOTECHA discloses the method according to claim 4. KOTECHA further discloses wherein at least one of the internet protocol address or the another internet protocol address is not changed when moving from the first radio access technology cell and the second radio access technology cell (an active VoIP call originated in the 4G network continue (when moving) in the 3G network without interruption in which the IP address of the MS remains allocated in 4G network remains same (does not change) in the 3G network; paragraphs [0057]).

Regarding claim 15, KOTECHA discloses the method according to claim 13. KOTECHA further discloses wherein the delivering of the voice call is performed after the user equipment is registered with the second radio access technology cell (IP address assigned (registered) to MS 202 (user equipment) remains same to provide access (after) to 3G network for VoIP call (voice call) handover (delivering); paragraph [0054]).

Regarding claim 17, KOTECHA discloses the method according to claim 13. KOTECHA further discloses comprising at least one of: sending the user equipment an internet protocol address from the second radio access technology; or sending the user equipment another internet protocol address from the first radio access technology (the data network gateway provides (sending) a data network address which includes an IP address to the mobile station (user equipment) when the mobile station access the data network over the first radio access network and when the mobile station access the data network over the second radio access network); claims 27 and 28).

Regarding claim 18, KOTECHA discloses the method according to claim 17. KOTECHA further discloses wherein at least one of the internet protocol address or the another internet protocol address is not changed when moving from the first radio access technology cell and the second radio access technology cell (an active VoIP call originated in the 4G network continue in the 3G network without interruption in which the IP address of the MS remains allocated in 4G network remains same (not changed) in the 3G network; paragraphs [0057]).

Regarding claims 12 and 22, KOTECHA discloses the method according to claims 1 and 13, respectively. KOTECHA further discloses wherein the user equipment is connected to a base station of the first radio access technology (MS (user equipment) has a radio access connection with the eNB (base station) in a 4G network (first radio access technology); paragraph [0058]), wherein the base station of the first radio 

Regarding claim 30, KOTECHA discloses an apparatus comprising: 
At least one processor; and 
At least one memory including computer program code, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to perform
initiating a voice call between a user equipment to an entity in a second radio access technology cell (MS 202 (user equipment) is enabled (initiating) to communicate in 3G network (second radio access technology) by continuing active VoIP call using 3G BS/RNC 212 (cell) through PDN GW 210 (entity); paragraphs [0024], [0054], [0057]), wherein the user equipment is located in a first radio access technology cell (MS 202 
registering the user equipment with the second radio access technology cell (MS 202 (user equipment) moves to the 3G BS (cell) in which registration is exchanged (initiating) to switch from 4G to 3G radio access (second radio access technology); paragraphs [0083], [0084]); and 
conducting the voice call with the entity via the second radio access technology cell (an active VoIP call originated in the 4G network continues in the 3G network (second network cell) without interruption, through PDN GW 210 (entity); paragraph [0057]).
KOTECHA fails to disclose transmitting a service request, wherein the service request comprises a cause code.
In the same field of endeavor, WATFA discloses the WTRU send message to the eNodeB requesting the termination of a session or connection with one or more server(s) that may be identified such that the eNodeB may contact the appropriate server using this identity. The WTRU may use an RRC message (e.g., a modified RRC message) and may include the one or more servers that may be contacted for session termination. The WTRU may include a cause code to explain the reason for the request (see ¶ 0183, 0188).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to incorporate WATFA’s teaching especially utilizing cause code in the LTE network taught by KOTECHA in order to request session termination or session connection with server by requesting WTRU. 
WATFA discloses LTE, IMS and SIP (see ¶ 0027, 0053, 134, 215), the combination of KOTECHA -WATFA is silent on the user equipment registering with evolved packet system and internet protocol multimedia system (IMS) based on a session initiation protocol response. 
	In the same field of endeavor, LIANG discloses a wireless device with a preference for packet switched voice service (e.g., according to a default configuration or based on user preferences, among various possibilities) may use such information to attempt to register for packet switched voice service from the network. For example, in an LTE context, a MME responding to an attach request or packet data network (PDN) connectivity request might provide a P-CSCF address list to the UE during IMS PDN connection establishment, and the wireless device might attempt session initiation protocol (SIP) registration with a P-CSCF for which an address was provided by the network (see ¶ 0065).    FIGS. 10-11 illustrate an example communication flow for SIP registration and authentication for IMS service between a UE device various cellular network entities. The UE may have acquired an IP address via an attach procedure (e.g., such as illustrated in and described with respect to FIG. 9), and may know the P-CSCF IP address, so the communication flow may begin, as illustrated in FIG. 10, with the UE constructing and send an SIP register message to the P-CSCF (1002) (see ¶ 0093).
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate LIANG’s teaching in the network/device taught by the combination of KOTECHA -WATFA in order register 

Regarding claim 34, KOTECHA discloses an apparatus, comprising: 
at least one processor; and
at least one memory including computer program code,
wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to perform
receiving a registration request at a network entity in a second radio access technology cell from a user equipment located in a first radio access technology cell (MS (user equipment) in first radio access network initiates switching request (registration request) to a second access gateway (receiving network entity) that provides an interface to the second radio access network; paragraph [0012], [0024]); 
receiving an initiation request for a voice call from the user equipment in the first radio access technology cell (MS 202 (user equipment) in 4G network (first radio access technology cell) initiates switching request for a VoIP call; paragraphs [0024], [0054]); and 
delivering the voice call to an entity in the second radio access technology cell (VoIP call originated in the 4G network continues (delivering) in a 3G network (second radio access technology cell) using PDSN 214 (entity); paragraph [0057]).
KOTECHA fails to disclose transmitting a service request, wherein the service request comprises a cause code.
WATFA discloses the WTRU send message to the eNodeB requesting the termination of a session or connection with one or more server(s) that may be identified such that the eNodeB may contact the appropriate server using this identity. The WTRU may use an RRC message (e.g., a modified RRC message) and may include the one or more servers that may be contacted for session termination. The WTRU may include a cause code to explain the reason for the request (see ¶ 0183, 0188).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to incorporate WATFA’s teaching especially utilizing cause code in the LTE network taught by KOTECHA in order to request session termination or session connection with server by requesting WTRU. 
Although WATFA discloses LTE, IMS and SIP (see ¶ 0027, 0053, 134, 215), the combination of KOTECHA -WATFA is silent on the user equipment registering with evolved packet system and internet protocol multimedia system (IMS) based on a session initiation protocol response. 
	In the same field of endeavor, LIANG discloses a wireless device with a preference for packet switched voice service (e.g., according to a default configuration or based on user preferences, among various possibilities) may use such information to attempt to register for packet switched voice service from the network. For example, in an LTE context, a MME responding to an attach request or packet data network (PDN) connectivity request might provide a P-CSCF address list to the UE during IMS PDN connection establishment, and the wireless device might attempt session initiation protocol (SIP) registration with a P-CSCF for which an address an example communication flow for SIP registration and authentication for IMS service between a UE device various cellular network entities. The UE may have acquired an IP address via an attach procedure (e.g., such as illustrated in and described with respect to FIG. 9), and may know the P-CSCF IP address, so the communication flow may begin, as illustrated in FIG. 10, with the UE constructing and send an SIP register message to the P-CSCF (1002) (see ¶ 0093).
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate LIANG’s teaching in the network/device taught by the combination of KOTECHA -WATFA in order register the user equipment with the IMS network using widely used protocol for initiating communication session.  

Claim 3 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of KOTECHA -WATFA-LIANG  in view of MUFTI (US 2016/0021580 A1) to MUFTI.
Claim 3, the combination of KOTECHA -WATFA-LIANG fails to disclose wherein the first radio access technology cell can instruct the user equipment to move over to the second radio access technology cell in order to receive or initiate a voice call. 
MUFTI discloses wherein the first radio access technology cell can instruct the user equipment to move over to the second radio access technology cell in order to receive or initiate a voice call (packet-switched access network 108 (first radio access technology cell) communicates with the telecommunication network device 102 which instructs the user equipment 106 configured to receive a voice call, to connect to 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provides the network taught by the combination of KOTECHA -WATFA-LIANG to include wherein the first radio access technology cell can instruct the user equipment to move over to the second radio access technology cell in order to receive or initiate a voice call, as taught in MUFTI, for the benefit of providing better speed and quality of data in voice communications.

Regarding claim 16, the combination of KOTECHA -WATFA-LIANG fails to disclose instructing the user equipment to move over from the first radio access technology cell to the second radio access technology cell. 
MUFTI discloses instructing the user equipment to move over from the first radio access technology cell to the second radio access technology cell (packet-switched access network 108 (first radio access technology cell) communicates with the telecommunication network device 102 which instructs the user equipment 106 to connect to the circuit switched access network 110 (second radio access technology cell) to continue the communication session; paragraphs [0021], [0025]). 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provides the network taught by the combination of KOTECHA -WATFA-LIANG to include wherein the first radio access technology cell can instruct the user equipment to move over to the second radio MUFTI, for the benefit of providing better speed and quality of data in voice communications.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 10-20, 22, 30-31, 33-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
	Any response to this action should be mailed to:
The following address mail to be delivered by the United States Postal Service (USPS) only:	
	
		Mail Stop _____________
Commissioner for Patents	
		P. O. Box 1450
	Alexandria, VA 22313-1450

		or faxed to:
		(571) 273-8300, (for formal communications intended for entry)
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bob A. Phunkulh whose telephone number is (571) 272-3083.  The examiner can normally be reached on Monday-Thursday from 8:00 A.M. to 5:00 P.M. (first week of the bi-week) and Monday-Friday (for second week of the bi-week).
CHARLES C. JIANG can be reach on (571) 270-7191. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BOB A PHUNKULH/Primary Examiner, Art Unit 2412